Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-9, 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance: EP-1839786-A1, hereinafter EP’786, was found to be the closest prior art.  EP’786 discloses a tool holder 5 (See Figure 1), comprising; a body having a body inner peripheral surface 8, and a body outer peripheral surface, a shank portion 11 on a rear first end side, and a tool gripping portion on a second end side that is opposite of the first end side in an axial direction of the body (See Figure 3) (Note: the distal end of the tool holder 5 includes a collet 1 capable of gripping a tool 6), and a first elastic portion 9 interposed between the shank portion and the tool gripping portion in the axial direction of the body (See Figure 1); wherein: a plurality of first voids 7 and a plurality of second voids 10 are defined within the first elastic portion 9 between the body inner peripheral surface 8 and the body outer peripheral surface and such that the first elastic portion is configured to be elastically deformable along an the axial direction and around a circumferential direction of the body (See Figure 1), at least one of the first voids 7 extends around the circumferential direction so as to at least partially overlap with at least one other first void in the circumferential direction (See Figure 1) (Note: the slots 7 overlap each other in the circumferential direction), and at least one of the second voids 10 extends along the axial direction so as to at least partially overlap with at least one other second void 
Regarding independent claim 1, EP’786 does not disclose a second cylindrical member that is arranged on an inner periphery side of the body and is configured to move along the axial direction in conjunction with axial movement of an end portion of a tool gripped by the tool gripping portion; and a second elastic member that is arranged on an end side of the second cylindrical member closest to the tool gripping portion and is elastically deformable in conjunction with axial movement of the second cylindrical member.
Regarding independent claims 11 and 20, Examiner agrees with Applicant’s arguments dated 08/24/21, pages 9-14.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of EP’786, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1, 11, and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722